Corrected Notice of Allowability
1.	This corrected Notice of Allowability is prepared because claim 9 ends with a semicolon rather than a period. This is corrected via examiner’s amendment herein. No changes are made herein to the allowed claims or to the reasons for allowance. 
Status of Application
2.	Claims 4-11 and 13-19 remain pending and presented for the examination. Each of said claims was allowed in the previous Office Action and remains as such herein. 
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4, line 4, before “BNNS” delete “the”.
Claim 4, line 4, after “powder” delete “is”.
	Claim 4, line 11, after “sensitizing solution” delete “are” and insert - - comprises - - . 
	Claim 4, line 25, after “pH adjuster” insert - - that - - . 
	Claim 9, line 6, before “pH adjuster” delete “adding the”. 
	Claim 9, line 7, after “solution” delete “at”. 
	Claim 9, line 7, before “20 mL/L” insert - - wherein - - . 
	Claim 9, line 8, after “later use” delete “;” and insert - - . - - 
	Claim 14, line 5, before “sum” delete “The” and insert - - the - - . 
	Claim 14, line 9, before “sum” delete “The” and insert - - the - - . 
	Claim 15, line 20, after “BNNS powder, and” delete “The” and insert - - the - - . 

Rejections Withdrawn
4.	Claims 4-5, 10, and 12-15 have been amended to overcome the U.S.C. 112 indefiniteness rejections previously issued. These grounds of rejection are therefore withdrawn for said claims and for the claims dependent thereon. 
Response to Arguments
5.	Applicant’s arguments are persuasive at showing the distinctness of the instant claims over the prior art applied in the previous office action, and at showing that the amended claims are no longer indefinite as described in the previous Office Action. The amendments change the claims to fully reflect applicant's inventive method for preparing a nickel-coated hexagonal boron nitride nanosheet composite powder, self-lubricating ceramic cutting tool material, and method of preparing the same, and applicant's arguments show that the methods and ceramic material of the instant claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks show that all claims previously rejected under prior art grounds have been canceled, and further show that each reason for rejection of the instant claims under USC 112 has been addressed, and the claims are thus shown to no longer be indefinite. Therefore, the previously issued grounds of rejection are withdrawn. 
Allowable Subject Matter
6.	Claims 4-11 and 13-19 are allowed.
Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method for 2O3 matrix is contained along with (W,Ti)C reinforcing phase and MgO and Y2O3 as sintering aids, and wherein the content of each of the aforementioned components falls within the corresponding ranges of instant claim 13. 
The most relevant prior art references found are Wang et al (CN 107413370 A) and Jeong et al KR 101493937 B1). The difference from instant claims is that while , Wang et al teaches a hexagonal boron nitride nanosheet material, wherein the material can comprise in an embodiment said nanosheet component coated with a nickel metal layer, Wang et al does not teach a process of preparing said coated material comprising each of the steps of amended claim 4. Wang et al also does not teach or suggest a self-lubricating ceramic cutting tool material that comprises a nickel-coated hexagonal boron nitride nanosheet composite powder that acts as a solid lubricant and that also comprises the additional components of instant claim 13 in the amounts contained therein. Jeong et al teaches a nickel-containing nanosheet material, but similarly does not teach that said material is produced by a process involving each of the steps of amended claim 4, and Jeong et al further does not teach or suggest a self-lubricating ceramic cutting tool material that comprises a nickel-coated hexagonal boron nitride nanosheet composite powder that acts as a solid lubricant and that also comprises the additional components of instant claim 13 in the amounts contained therein. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW28 February 2022